

116 S5026 IS: Global Press Freedom Act
U.S. Senate
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5026IN THE SENATE OF THE UNITED STATESDecember 16, 2020Mr. Schatz (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish the Office of Press Freedom, to create press freedom curriculum at the National Foreign Affairs Training Center, and for other purposes.1.Short titleThis Act may be cited as the Global Press Freedom Act.2.FindingsCongress makes the following findings:(1)Freedom of the press is a fundamental civil, political, and human right that is foundational in the United States democratic system and enshrined in the First Amendment of the United States Constitution, which states (in part) Congress shall make no law … abridging the freedom of speech or of the press ….(2)Freedom of the press is essential to a free, open, and democratic system.(3)Historically, United States foreign policy has advanced freedom of the press as a central tenet, at home and abroad.(4)The United States led the drafting of the Universal Declaration of Human Rights, adopted in Paris on December 10, 1948, which enshrines the commitment of countries around the world to protect and promote universal human rights and values that are indispensable for human dignity, including freedom of expression and of the press.(5)Article 19 of the Universal Declaration of Human Rights states, Everyone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers..(6)In 1823, Thomas Jefferson wrote, the only security of all is in a free press. (7)A free press has long been recognized as an important aspect of the United States national security and actions taken by foreign governments or organizations that weaken free press protections are a national security threat to the United States. (8)The right to freedom of the press is under renewed and, in some cases, increasing assault around the world, with rhetoric delegitimizing and discrediting the media or journalists, online harassment, physical attacks, legal campaigns, censorship, and surveillance, all of which threaten the ability of journalists to do their jobs safely and freely. (9)In the past decade, the world has seen a significant deterioration of press freedoms.(10)According to Freedom House’s Freedom in the Media 2019 study—(A)19 percent of the countries it designates as Free with respect to press and journalistic freedom have seen reductions in their press freedom score during the past 5 years; and(B)28 percent of the countries it designates as Not Free have experienced further declines in press freedom during the past 5 years.(11)According to Reporters Without Border’s 2020 World Press Freedom Index—(A)approximately 74 percent of the countries of the world are classified as problematic situation or worse with respect to journalistic freedom; (B)approximately 26 percent of the countries of the world have satisfactory or good press freedom environments;(C)among the countries that have recently suffered the largest declines in press freedom are Poland, Turkey, Burundi, Hungary, Bolivia, Serbia, and the Democratic Republic of Congo;(D)around the world, 2019 marked the fourth consecutive year in which 300 or more journalists were jailed;(E)the COVID–19 pandemic has precipitated state censorship, harassment, and violence in both authoritarian and democratic states; and(F)authorities have detained journalists for reporting on the pandemic in many nations, including China, Zimbabwe, Bangladesh, Mali, Belarus, Azerbaijan, Iran, the Philippines, Tajikistan, Poland, the Democratic Republic of Congo, and Serbia. (12)According to the Committee to Protect Journalists, in 2019—(A)at least 250 journalists worldwide were in prison for the fourth consecutive year, with Turkey, China, Egypt, and Saudi Arabia responsible for more than 50 percent of the jailed journalists;(B)of the journalists detained—(i)23 percent were detained without charge; and (ii)66 percent were imprisoned on anti-state charges;(C)at least 25 journalists were killed for their work; and (D)there was complete impunity for journalists’ murders in an estimated 85 percent of cases.(13)Congress has recognized the importance of freedom of the press by enacting—(A)the Daniel Pearl Freedom of the Press Act of 2009 (Public Law 111–166);(B)the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328); and(C)S. Res. 501, 115th Congress (recognizing threats to freedom of the press and expression around the world and reaffirming freedom of the press as a priority in efforts of the Government of the United States to promote democracy and good governance).(14)The importance of freedom of the press has been recognized by numerous United States presidential administrations that span ideological and party lines, including—(A)a 1786 letter to James Currie, in which Secretary of State Thomas Jefferson wrote our liberty depends on the freedom of the press, and that cannot be limited without being lost.;(B)an address to Congress on February 6, 1986, in which President Ronald Reagan stated, Victories against poverty are greatest and peace most secure where people live by laws that ensure free press, free speech, and freedom to worship, vote, and create wealth;(C)a statement by Secretary of State Condoleezza Rice on April 11, 2007, stating that there is no more important pillar of democracy than a free and active press;(D)a statement by former Secretary of State Madeline Albright on May 31, 2018, reporting that Freedom of the press is a basic aspect of democracy, invented by Americans.; and(E)a statement by Secretary of State Mike Pompeo on May 3, 2019, stating, A free and independent media is indispensable to a vibrant, functioning democracy. Despite some progress, journalists around the world continue to be persecuted, targeted with violence, or even killed—all too often with impunity..(15)Protection of a free and open press is not a partisan issue.(16)It is imperative that Congress further enshrine the Department of State’s role in protecting this basic human right abroad.3.Statement of policyIt shall be the policy of the United States—(1)to condemn violations of, and attacks on, press freedoms;(2)to promote, and to assist other governments in the promotion of, the importance of a free and open press;(3)to support press freedom abroad in all aspects of American foreign policy; and(4)to work with foreign governments that affirm and protect press freedom—(A)to develop multilateral initiatives to combat suppression of the free press; and (B)to hold accountable those governments that violate and attack press freedoms.4.Office of Press Freedom; Ambassador-at-Large for Press Freedom(a)EstablishmentThere is established, within the United States Department of State, the Office of Press Freedom (referred to in this Act as the Office), which—(1)shall be situated in the Bureau of Democracy, Human Rights, and Labor; and(2)shall be headed by the Ambassador-at-Large for Press Freedom (referred to in this Act as the Ambassador).(b)AppointmentThe Ambassador shall be appointed by the President, by and with advice and consent of the Senate, and shall work with the Assistant Secretary of State for Democracy, Human Rights, and Labor to advise the Secretary of State regarding matters related to press freedom.(c)DutiesThe Ambassador shall have the following duties:(1)General responsibilitiesThe Ambassador shall have the primary responsibility—(A)to advance the protection and well-being of members of the United States and foreign press abroad;(B)to denounce violations of press freedom or freedom of expression by foreign governments or other actors; and (C)to engage with foreign governments and press freedom organizations around the world concerning press freedom and freedom of expression. (2)Specific tasksThe Ambassador, with the assistance of the Office, and in fulfillment of the responsibilities described in paragraph (1), shall—(A)coordinate efforts between relevant United States embassy personnel and press organizations or threatened individuals in situations in which freedom of the press is threatened abroad;(B)publicly and privately denounce oppression of the press abroad;(C)represent the United States in issues concerning press freedom in diplomatic engagement with foreign governments, intergovernmental organizations, the United Nations, and other international organizations in which the United States is a member;(D)recommend appropriate responses by the United States Government when press freedoms are infringed upon; and(E)provide Congress and the public with a regular report describing the successes and enduring challenges of the Office, based on metrics that the Office shall develop.(3)Advisory roleThe Ambassador—(A)shall be a principal advisor to the President and to the Secretary of State regarding matters affecting press freedom abroad; and (B)shall make recommendations regarding the polices of the United States Government towards governments or other organizations or individuals that—(i)violate press freedoms; or(ii)fail to ensure the protection of members of the press.(4)Reporting responsibilitiesThe Ambassador shall—(A)work with the staff of the Office to ensure the success of the Office in carrying out its mission—(i)to promote press freedom abroad; and (ii)to protect members of the press in foreign countries;(B)not later than 1 year after being appointed, ensure that there is a reasonable process for measuring the efficacy of the Office in carrying out the missions described in subparagraph (A);(C)not later than 18 months after being appointed, and annually thereafter—(i)submit a report to Congress that describes—(I)the outcomes of the activities of the Office based on the process established pursuant to subparagraph (B); and(II)the efforts of the National Foreign Affairs Training Center to train Foreign Service Officers about press freedom in accordance with section 5; and(ii)make a copy of the report submitted pursuant to clause (i) available to the public; and(D)review and approve the language in the Freedom of Expression section of each country reviewed in the annual Country Report on Human Rights Practices. (5)FundingThe Secretary of State shall provide the Ambassador with sufficient funds—(A)to hire the staff for the Office to enable the Office to carry out the tasks and responsibilities described in paragraphs (1), (2), and (3);(B)to comply with the reporting requirements described in paragraph (4); and (C)for necessary travel to carry out this section.5.Press freedom curriculum(a)DevelopmentThe Ambassador and the Office shall develop a press freedom curriculum for the National Foreign Affairs Training Center that enables Foreign Service Officers to better understand issues of press freedom and the tools that are available to help protect journalists and promote freedom of the press norms, including—(1)the historic and current issues facing press freedom, including countries of specific concern;(2)the Department of State’s role in promoting press freedom as an American value, a human rights issue, and a national security imperative;(3)ways to incorporate press freedom promotion into other aspects of diplomacy; and(4)existing tools to assist journalists in distress and methods for engaging foreign governments and institutions on behalf of individuals engaged in journalistic activity who are at risk of harm. (b)Required studyAny Foreign Service Officer who is assigned to function as a Public Diplomacy Officer, a Political Officer, or a Consular Officer at an overseas mission shall complete the study of the curriculum described in subsection (a) not later than 90 days after the first day of such assignment.6.GAO study on the Daniel Pearl Freedom of the Press Act of 2009(a)StudyThe Comptroller General of the United States shall evaluate the implementation of the Daniel Pearl Freedom of the Press Act of 2009 (Public Law 111–166) by—(1)assessing the effects of including the information described in section 116(d)(12) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)(12)) in the annual Country Reports on Human Rights Practices; and(2)determining how reporting on instances of governmental suppression of free press abroad and inaction in addressing press freedom violations has changed since the enactment of the Daniel Pearl Freedom of the Press Act of 2009.(b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit a report to Congress and to the Secretary of State that—(1)summarizes the results of the study required under subsection (a); and(2)provides recommendations for any legislative or regulatory action that would improve the efforts of the Department of State to report on issues of press freedom abroad. 